Order entered February 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00518-CR

                      RONNIE DECOURTLAND BASS, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-26843-N

                                            ORDER
       The Court REINSTATES the appeal.

       On January 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Kathleen

Walsh; (3) Ms. Walsh’s explanation for the delay in filing appellant’s brief is her workload; and

(4) Ms. Walsh requested until February 14, 2014 to file appellant’s brief.

       We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE